                                          Case 4:18-cv-02151-YGR Document 42 Filed 12/14/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THE ESTATE OF PABLO GARCIA TORIBIO,                  CASE NO. 18-cv-02151-YGR
                                         ET AL.,
                                   8                                                          ORDER TO SHOW CAUSE RE: MONETARY
                                                      Plaintiffs,                             SANCTIONS
                                   9
                                                vs.
                                  10
                                         CITY OF SANTA ROSA, ET AL.,
                                  11
                                                      Defendants.
                                  12
Northern District of California




                                              TO PLAINTIFFS AND THEIR COUNSEL OF RECORD SANDRA R. ROMERO:
 United States District Court




                                  13
                                              You are HEREBY ORDERED TO SHOW CAUSE why you should not be sanctioned in the
                                  14
                                       amount of $1000.00 for misrepresenting to the Court the basis for your administrative motion to
                                  15
                                       continue the scheduling order in this case.
                                  16
                                              On December 4, 2018, plaintiffs filed an administrative motion to continue the deadlines
                                  17
                                       set forth in this Court’s scheduling order regarding completion of non-expert discovery and
                                  18
                                       dispositive motion briefing. (Dkt. No. 37.) On December 6, 2018, the Court held a phone
                                  19
                                       conference with the parties concerning the administrative motion. During that phone conference,
                                  20
                                       counsel for plaintiffs, Sandra R. Romero, represented to the Court that she was unable to take the
                                  21   six depositions previously scheduled for December 13, 14, and 19, 2018, because she would be
                                  22   out of the country on a pre-planned vacation with her family. She further represented that the
                                  23   scheduling error was inadvertent, and that she had scheduled the depositions without having her
                                  24   personal calendar in front of her. Defendants’ letter filed December 12, 2018 (Dkt. No. 40),
                                  25   suggests that those representations lacked veracity.
                                  26          Plaintiffs shall file a written response to this Order to Show Cause no later than January 8,
                                  27   2019. Such written response shall include a copy of her travel reservations confirming the date on
                                  28   which they were made.
                                          Case 4:18-cv-02151-YGR Document 42 Filed 12/14/18 Page 2 of 2




                                   1          A hearing on this Order to Show Cause will be held on January 15, 2019, on the Court’s

                                   2   2:01 p.m. calendar, in the Federal Courthouse, 1301 Clay Street, Oakland, California, in

                                   3   Courtroom 1.

                                   4          IT IS SO ORDERED.

                                   5   Dated: December 14, 2018
                                                                                                YVONNE GONZALEZ ROGERS
                                   6                                                       UNITED STATES DISTRICT COURT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
